Citation Nr: 1035773	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-33 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for atopic dermatitis.  

2.  Entitlement to service connection for menstrual migraine 
headaches (claimed as migraines), including as secondary to 
service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from September 2002 to January 
2005.          

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania. 

The Veteran's appeal initially included claims of entitlement to 
higher initial evaluations for depressive disorder, a right ankle 
disability, hypertension and a scar on the right ankle.  In a VA 
Form 9 (Appeal to Board of Veterans Appeals) dated October 2007, 
however, the Veteran indicated that she was satisfied with the 
RO's actions on these claims and wished to continue her appeal 
only with regard to the claims identified in this decision.

In VA Forms 9 (Appeal to Board of Veterans' Appeals) received 
since October 2006, the Veteran requested a Board hearing at the 
RO, once by video conference. The RO acknowledged these requests 
and informed the Veteran of the date of her scheduled hearing by 
letters dated since October 2006.  On the date of the hearing, 
however, the Veteran failed to appear.  Inasmuch as the Veteran 
did not request a postponement of the hearing, the Board 
considers her hearing request withdrawn under 38 C.F.R. § 
20.704(d) (2009).

In a written statement received at the RO in October 2006, the 
Veteran raised claims of entitlement to disabilities manifested 
by sleep deprivation and anemia, the former secondary to her 
service-connected skin disability, the latter secondary to his 
service-connected hypertension.  These claims have not been 
adjudicated to date, and the Board accordingly refers them 
to the RO for appropriate action.

This case is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  


REMAND

The Veteran last underwent a VA examination for her service-
connected atopic dermatitis in March 2007, more than three years 
ago.  The Board is aware that the length of time since the last 
examination, in and of itself, does not warrant a further 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).  However, in 
2008, she reported a worsening of her skin disability.  A 
reexamination is thus necessary in this case.  Id.

Moreover, the determination of whether an evaluation in excess of 
30 percent is warranted for atopic dermatitis will turn, in part, 
on whether there is evidence of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during a 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).  In this case, 
multiple reports from 2005 and 2006 show the use of oral steroids 
and/or high potency steroid creams.  During the March 2007 VA 
examination, the Veteran reported that she had not been on oral 
steroids for 12 months but had been on clobetasol.  Other topical 
medications were noted in 2007, and, in 2008, the Veteran was put 
on oral steroids.  It is thus necessary that the VA examiner 
address the duration of any periods since January 13, 2005 (the 
date service connection was effectuated) when there was constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required.  Id.

As to the service connection claim, the Veteran's service and 
post-service medical records include complaints and diagnoses of 
headaches.  According to her written statements, these headaches 
first manifested in 2004 and have since become a regular and 
painful part of her life.  To date, however, VA has not obtained 
an opinion regarding whether these headaches were incurred in 
service, or are related to the Veteran's service-connected 
hypertension.  Such an opinion, in the context of a VA 
examination, is "necessary" under 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
skin examination, with an appropriate 
examiner who has reviewed the claims file 
in its entirety.  

This examiner should address, in percentage 
terms, the extent of coverage of both total 
body and exposed body areas affected by 
atopic dermatitis.  The examiner should 
also address the nature, extent (in square 
inches, if applicable), and symptoms of any 
residual scarring.  Finally, the examiner 
must review the claims file and determine 
whether, as of January 2005 or later, the 
Veteran's disability required constant or 
near-constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs.  If so, the approximate dates of 
those periods when such therapy was 
required must be clearly articulated.

All opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

2.  The Veteran should also be afforded a 
VA neurological examination, with an 
appropriate examiner who has reviewed the 
claims file in its entirety.  

This examiner should provide a diagnosis 
corresponding to the claimed headaches.  
The examiner must then provide an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such headaches are: 1) 
etiologically related to service, including 
in-service headaches; or 2) were caused or 
permanently worsened as secondary to the 
Veteran's service-connected hypertension.

All opinions and conclusions must be 
supported by a complete rationale in a 
typewritten report.

3.  The Veteran's claims should then be 
readjudicated.  If either benefit sought on 
appeal is not granted to the her 
satisfaction, provide her and her 
representative a supplemental statement of 
the case and afford them a reasonable 
period of time to respond.

Thereafter, subject to current appellate procedures, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless she receives further 
notice.  She does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

